UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 KEITH R. CALDWELL, SR.,

         Plaintiff,
                 v.                                         Civil Action No. 18-353 (JEB)
 DAVID J. SHULKIN, et al.,

         Defendants.




                                  MEMORANDUM OPINION

       Pro se Plaintiff Keith R. Caldwell seeks more than $5 million in damages for allegedly

deficient medical care he received at the Bay Pines Medical Center, a facility operated by the

Department of Veterans Affairs in Bay Pines, Florida. See Compl. at 2, 30. Caldwell initially

brought these claims in the Middle District of Florida, where his Third Amended Complaint was

dismissed for failure to conform to the requirements of the Federal Tort Claims Act. See

Caldwell v. U.S. Dep’t of Veterans Admin., 2015 WL 2356021 (M.D. Fla. May 15, 2015), aff’d

sub nom. Caldwell v. Klinker, 646 F. App’x 842 (11th Cir. 2016). Plaintiff now seeks to pursue

his case in this Court, but his current effort faces an additional hurdle: he has been enjoined from

filing “any new civil action [in this District] without first seeking leave to file such complaint.”

Caldwell v. Obama, 6 F. Supp. 3d 31, 52 (D.D.C. 2013), appeal dismissed, No. 14-5085 (D.C.

Cir. 2014). Although Defendants dispute the merits of Caldwell’s claims and the

appropriateness of his choice of venue in their Motion to Dismiss or Transfer, the Court need

look no further than his failure to comply with the judicial orders of this District. The Court will




                                                  1
thus grant Defendants’ Motion and dismiss the case without prejudice; he may seek leave to

refile if he so wishes.

I.      Analysis

        According to Caldwell’s Complaint, he is a “90% disable[d] 22-year Army retired

officer,” Compl. at 26, who suffers from “blackout episodes” and mental-health issues. Id. at 9-

10. As a result of one such blackout episode, Caldwell broke his neck while attending a baseball

game in August 2014. Id. at 9. While in treatment for this injury, Caldwell was subsequently

diagnosed with “Shy Dragger [sic] Syndrome,” a neurological disease. Id. Plaintiff alleges a

number of instances of deficient care at the Bay Pines Medical Center, primarily regarding his

neck injury and diagnosis, as well as the Center’s purported failure to provide him adequate

mental-health treatment. Id. at 5-14. Naming VA healthcare employees, the (former) Secretary

of the VA, the agency itself, and the Bay Pines Medical Center as Defendants, Caldwell’s

Complaint raises claims under Florida’s Baker Act, the FTCA, 42 U.S.C. § 9501, and the “14th /

15th Amendment[s]” of the Constitution. Id. at 26-29.

        Plaintiff’s filings, however, make no reference to his extensive prior dealings in this

District. As a result of prolonged employment- and tax-related litigation against his former

employer and various federal officials — including, inter alia, former President Barack Obama,

Chief Justice John Roberts, and the judges who presided over his cases, see Caldwell, 6 F. Supp.

3d at 41 — Judge Howell found that Caldwell’s “repeated filings of meritless complaints in this

district is both vexatious and harassing to the parties named as defendants and imposes an

unwarranted burden on the ‘orderly and expeditious administration of justice.’” Id. at 52

(quoting Urban v. United Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985)). The court

consequently enjoined him from “any subsequent filing in the District Court for the District of



                                                  2
Columbia without first seeking leave from the Court” and “explain[ing] what new matters are

raised to warrant the filing of a new complaint.” Caldwell, 6 F. Supp. 3d at 52; see also No. 13-

1438, ECF No. 8 (2013 Order). In seeking leave, Caldwell was instructed to “include[] a concise

description of the allegations contained in such complaint.” 2013 Order.

       Plaintiff does not dispute Defendants’ claim that he is the Keith R. Caldwell, Sr. subject

to the 2013 Order; indeed, his instant Complaint and his 2013 claims were filed using the same

phone number. See ECF No. 1 at 31 (listing 2018 phone number); No. 13-1438, ECF No. 1 at 37

(listing 2013 phone number). “[C]ourts faced with injunctions limiting access to the courts by

vexatious litigants [should] first address the applicability vel non of such injunctions.” Dantzler

v. EEOC, 810 F. Supp. 2d 312, 320 (D.D.C. 2011) (quoting Stitch v. United States, 108 F. App’x

32, 33 n.2 (2d Cir. 2004)). Given that the injunction remains in force and “[t]he proper course of

action is for courts to require parties to abide by the terms of pre-filing injunctions,” Perry v.

United States, 548 F. App’x 614, 616 (Fed. Cir. 2013), Plaintiff’s case will be dismissed without

prejudice. Caldwell remains free to file his claims in this District if granted leave by Chief Judge

Howell.

II.    Conclusion

       While the Court is cognizant that “Caldwell is a pro se litigant, rather than an attorney,

the application of the law remains the same.” Caldwell, 2015 WL 2356021 at *8. This includes

compliance with court orders. Since Plaintiff failed to seek leave prior to filing the current

action, his claims will be dismissed without prejudice. A separate Order consistent with this

Memorandum Opinion shall issue this date.

                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge
Date: July 23, 2018

                                                  3